Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-11 are pending. Claims 1 and 8 are the independent claims. Claims 1-3, 5-6, and 8 have been amended. This Office action is in response to the “Request for Continued Examination” received on 05/19/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 04/16/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim objections to claims 1-3, 5-6, and 8, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objections to claims 1-3, 5-6, and 8 have been withdrawn.
With respect to the claim interpretations of claims 1-7 under 35 U.S.C. § 112 (f), applicant’s “Amendment and Remarks” have been fully considered. The paragraphs included in this section of the previous office action are included in all office actions, at this time, to lay out the standard rebuttable presumptions. No examples counter to these presumptions were presented and there are no instances of the words “means” or “step”. Therefore, as explained in the interview on 5/21/21, no claim limitations are being interpreted under 112f, but the current amendments directed towards structural language are still beneficial to the clarity of the claims.
With respect to the claim rejections of claims 1-9 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 1-9 under 35 U.S.C. § 112 (b) have been withdrawn. However, as explained in the 
With respect to the claim rejections of claims 1-9 under 35 U.S.C. § 102 and 103, applicant’s “Amendment and Remarks” have been fully considered and only the arguments directed towards claims 8-9 are persuasive.  
Applicant argues that Kurotobi fails to at least disclose stopping the host vehicle near the detected temporary stop line based on the vehicle speed detected at the time when the temporary stop line is detected. Firstly, it was explained in the interview on 5/10/21, it was the Office’s stance that the amended claims would appear to overcome the prior art pending certain necessary changes regarding 112b issues with the interpretation of the language, to properly convey the applicant’s desired subject matter. Additionally, as also explained in the interview on 5/10/21, these new limitations were not added to independent claim 1. They were amended into independent claim 8, overcoming the previously presented rejection of that claim based on the previously cited prior art. But in regards to claim 1, the limitations were instead added as new claim 10, which is dependent from claim 1. 
Therefore the Office's respectfully disagrees and the claim rejections of claims 1-7 under 35 U.S.C. § 102 and 103 remain, while the claim rejections of claims 8-9 under 35 U.S.C. § 102 are withdrawn.
Applicant further argues that the other independent claim which recites similar features are allowable and the dependent claims are also allowable since they depend on allowable subject matter and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Applicant further argues that the other prior art of record fails to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the Office's stance that all of the claimed 
With respect to the claim rejections of claims 8-9 under 35 U.S.C. § 102, applicant’s “Amendment and Remarks” have amended the independent claim and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Objections
Claim 8 is objected to because of the following informalities:
As explained in the interview on 05/10/21, claim 8 includes the limitation “and when the vehicle speed detected at the time when the temporary stop line is higher than a predetermined possible-to-stop speed”, which appears to be missing words. It would seem that the limitation should read “and when the vehicle speed detected at the time when the temporary stop line is detected is higher than a predetermined possible-to-stop speed”.
Appropriate correction is required.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “detecting a temporary stop line on a road, and when the vehicle speed detected at the time when the temporary stop line is higher than a predetermined possible-to-stop speed, the host vehicle is stopped near the detected temporary stop line”. As explained in the interview on 5/10/21, the metes and bounds of this limitation are indefinite. If, when the temporary stop line is detected, the speed of the vehicle is higher than a predetermined possible-to-stop speed, how then does 
Claim 10 contains similarly recited limitations and is rejected under the same rationale.
Additionally, as explained in the interview on 5/10/21, the term "near" in claim 8 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How close is “near”? For the purpose of examination, the limitation will be interpreted as stopping at any distance relative to the stop line.
Claim 10 contains similarly recited limitations and is rejected under the same rationale.
	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and claims 5-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kurotobi et al. (US 2017/0018177 A1).

Regarding claim 2, Kurotobi discloses wherein the vehicle controller is configured to stop the host vehicle for the second time such that the moving distance between the front end portion of the host vehicle and the front side position of the obstacle is equal to or shorter than a predetermined distance (Kurotobi figures 13-14 and ¶86, 95, 100-101, and 106).
Regarding claim 5, Kurotobi discloses further comprising a first detection unit configured to detect the obstacle based on an image obtained by capturing a region in front of the host vehicle in a state in which the host vehicle stops temporarily for the first time at a temporary stop line on a road before the intersection, wherein the measurement unit is configured to measure the distance to the front side position of the obstacle from the host vehicle when the obstacle is detected by the first detection unit (Kurotobi figures 11-18 and ¶29-30, 32, 38, 40, 59-60, 63, 67-68, 77, 82-83, 89-90, and 97-99).
Regarding claim 6, Kurotobi discloses further comprising a second detection unit configured to detect the temporary stop line based on the image obtained by capturing the region in the front of the 
Regarding claim 7, Kurotobi discloses wherein the measurement unit is further configured to measure the distance between the front end portion of the host vehicle and the front side position as the distance to the front side position of the obstacle from the host vehicle (Kurotobi ¶30 and 38).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurotobi et al. (US 2017/0018177 A1) in view of Arai et al. (US 2005/0203693 A1).
Regarding claim 3, Kurotobi does not explicitly state wherein the vehicle controller is configured to continue to stop the host vehicle until a predetermined manipulation is performed after the vehicle controller stops the host vehicle.  
Regarding claim 4, Kurotobi does not explicitly state wherein the predetermined manipulation is a manipulation for a brake pedal.  
Regarding claim 11, Kurotobi does not explicitly state wherein the manipulation for the brake pedal is a manipulation for stepping on the brake pedal.
	However, Arai teaches wherein the vehicle controller is configured to continue to stop the host vehicle until a predetermined manipulation is performed after the vehicle controller stops the host vehicle (Arai ¶57); wherein the predetermined manipulation is a manipulation for a brake pedal (Arai .
Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurotobi et al. (US 2017/0018177 A1) in view of Cooprider et al. (US 2012/0303222 A1).
Regarding claim 8, Kurotobi discloses a driving assistance apparatus comprising: a camera configured to obtain an image by capturing a region in front of a host vehicle (Kurotobi ¶30, 38, and 40); and circuitry configured to measure a distance to a front side position of an obstacle from a front end portion of a host vehicle by using the image captured by the camera when the host vehicle stops temporarily for the first time before an intersection in which a blind spot caused by the obstacle is present (Kurotobi figures 11-18 and ¶29-30, 38, 40, 59-60, 63, 67-68, 77, 82-83, 89-90, and 97-99), perform a control such that the host vehicle automatically moves forward from a position at which the host vehicle temporary stops for the first time (Kurotobi ¶29, 34, 86, 100-101, and 106), stop the host vehicle a second time when moving forward from the position at which the host vehicle temporary stops for the first time when a distance between the front end portion of the host vehicle and the front side position of the obstacle satisfies a predetermined criterion based on the measured distance (Kurotobi figures 11-18 and ¶82-83, 86, 100-101, and 106-107) and detecting a temporary stop line on a road (Kurotobi figures 2-5, 8-9, and 11-4 and ¶32, 43, 59, 71), wherein the front side position is a position corresponding to a front end portion of the obstacle in the vehicle front-rear direction (Kurotobi figures 11-18).

However, Cooprider teaches when the vehicle speed detected at the time when the temporary stop line is higher than a predetermined possible-to-stop speed, the host vehicle is stopped near the detected temporary stop line (Cooprider figure 7 and ¶24, 35-36, 42-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the blind spot assistance apparatus, as described by Kurotobi, with stopping when the vehicle speed is above a predetermined threshold, as taught by Cooprider, because it creates a more robust system and improves the safety of the driver, by stopping the vehicle when it is traveling too fast or in a dangerous situation. Additionally, the law requires that the vehicle stop at the stop line, so ensuring the vehicle stops after detection of a stop line improves the system’s ability to follow the law. It may prevent or reduce the likelihood of accidents and intentional stop sign rolling (Cooprider ¶44).
Regarding claim 9, Kurotobi discloses wherein the circuitry is further configured to measure the distance between the front end portion of the host vehicle and the front side position of the obstacle as the distance to the front side position from the host vehicle (Kurotobi ¶30 and 38).
Regarding claim 10, Kurotobi discloses wherein the second detection unit detects a temporary stop line on a road (Kurotobi figures 2-5, 8-9, and 11-4 and ¶32, 43, 59, 71).
Kurotobi does not explicitly state wherein when the vehicle speed detected at the time when the second detection unit detects the temporary stop line is higher than a predetermined possible-to-stop speed, the vehicle controller stops the host vehicle near the detected temporary stop line.
However, Cooprider teaches when the vehicle speed detected at the time when the temporary stop line is higher than a predetermined possible-to-stop speed, the host vehicle is stopped near the detected temporary stop line (Cooprider figure 7 and ¶24, 35-36, 42-47). It would have been obvious to 
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        June 17, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669